Citation Nr: 1704579	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for obsessive compulsive disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 70 percent for PTSD.  

3.  Entitlement to an initial rating in excess of 40 percent for an undiagnosed illness manifested by fatigue, headaches, joint pain, depression and anxiety, diagnosed as fibromyalgia.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1988 to February 1989 and from November 1990 to May 1991.  He also had unconfirmed periods of active duty for training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2008 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

During the course of this appeal, the Veteran changed his accredited representation.  Pursuant to a December 2014 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, his representative is recognized to be the Missouri Veterans Commission, as noted on the first page of this action.  

Also during the course of this appeal, the RO issued an April 2016 rating decision which awarded the Veteran an increased initial rating, to 40 percent, for an undiagnosed illness manifested by fatigue, headaches, joint pain, depression and anxiety, diagnosed as fibromyalgia.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

Finally, additional evidence was added to the record subsequent to the most recent supplemental statement of the case, issued in April 2016.  In January 2017, however, VA received a signed statement from the Veteran waiving consideration of this evidence by the agency of original jurisdiction (AOJ); thus, it may be considered by the Board in the first instance.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  Obsessive compulsive disorder did not manifest during service and was not caused by any disease, injury, or event during service, nor were symptoms of obsessive compulsive disorder chronic during service or continuous since service separation.  

2.  Obsessive compulsive disorder is not caused or permanently worsened in severity by a service-connected disability.  

3.  For the initial rating period, the Veteran's PTSD has manifested as occupational and social impairment with deficiencies in most areas due to such symptoms as irritability, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  

4.  The Veteran's undiagnosed illness, characterized as fibromyalgia, results in such symptoms as widespread musculoskeletal pain and tender points, fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, and anxiety, without evidence of additional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for obsessive compulsive disorder, including as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

3.  The criteria for an initial rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.71a, Code 5025 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the appellant's claims, VA issued VCAA notice in the form of an August 2007, January 2008, and October 2008 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claim.  The initial VCAA notice letter was also issued to the appellant prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability ratings assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the appellant.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  A VA medical examination and opinion was also afforded the Veteran on several occasions, most recently in June 2016.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service Connection - Obsessive Compulsive Disorder

The Veteran seeks service connection for obsessive compulsive disorder.  He contends he experienced onset of obsessive compulsive disorder during service, and this disorder has been chronic and continuous since that time.  In the alternative, he asserts that his obsessive compulsive disorder is caused or aggravated by his service-connected PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran in the present case has been diagnosed with arthritis, this presumption is applicable to the pending appeal.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as a psychosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a); see also 38 C.F.R. § 3.384 (defining "psychosis").  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Finally, service connection may be awarded for disabilities which is due to, the result of, or is aggravated by a service-connected disability.  38 C.F.R. § 3.310.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that obsessive compulsive disorder or a related psychiatric disability did not manifest during service, was not caused by any in-service disease, injury, or event during service, and that symptoms of obsessive compulsive disorder were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

Considering first the service treatment records, the Veteran was without any symptoms or diagnoses of obsessive compulsive disorder or a psychiatric disability at examination for service separation.  A December 1987 service entrance medical examination was negative for any psychiatric abnormalities, and on a concurrent report of medical history, the Veteran denied any history of depression or any form of nervous trouble.  During his various periods of active duty service, he also was not diagnosed with and did not seek treatment for obsessive compulsive disorder or a related psychiatric disorder.  March 1991 and April 1992 periodic medical examinations were negative for any psychiatric abnormalities.  On a March 1991 report of medical history, the Veteran denied any history of depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  

Following service separation, the Veteran did not seek treatment for and was not diagnosed with a psychiatric disability for several years, until approximately 2006, according to the record.  On initial VA psychiatric examination in October 2006, the Veteran was diagnosed with general anxiety disorder and the examiner, a VA psychologist, opined that "no other diagnoses/mental disorders are evident."  The examiner further opined that while a diagnosis of obsessive compulsive disorder was considered, the Veteran's reported symptoms were considered "subthreshold."  Private treatment records beginning in October 2006, however, reflect a current diagnosis of obsessive compulsive disorder, based on the Veteran's reports of intensifying symptoms over the past several years.  Thus, based on the evidence of record, the Veteran was not diagnosed with obsessive compulsive disorder until approximately 2006, more than 10 years after his last period of active duty service.  This lengthy period without complaint or treatment is one factor among others in this case that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Thus, based on the above, the weight of the evidence of record is against a finding of onset of obsessive compulsive disorder during service or as otherwise related to any disease, injury, or incident therein.  While the Veteran has claimed onset of obsessive compulsive disorder during service, no such symptoms were noted during service or at service separation, nor were any reported by the Veteran.  Likewise, even assuming, as has been reported by the Veteran, that he experienced some symptoms of obsessive compulsive disorder during service, the weight of the evidence shows that any such symptoms were not chronic in nature, as these required no treatment or limited duty, and there were no residuals reported by history or noted on physical examination at service separation in March 1991.  

Regarding a nexus between service or a service-connected disability and the current diagnoses of obsessive compulsive disorder, the preponderance of the evidence is against such a connection.  A VA psychologist examined the Veteran in July 2008.  After examining the Veteran, the examiner opined that while the Veteran had a current diagnosis of obsessive compulsive disorder, it was less likely than not this disability was related to his PTSD.  VA clinical records beginning in 2009 also confirm a current diagnosis of obsessive compulsive disorder.  

On VA examination in September 2012, a VA psychologist opined that "it is very clear the Veteran had obsessive compulsive issues during his childhood and there is NO evidence that military time or PTSD symptoms aggravated the obsessive compulsive disorder beyond what would be considered a normal progression of this disorder."  

The Veteran was seen by another VA examiner in November 2014.  The claims file was reviewed in conjunction with this examination.  This examiner, after review of the record and examination of the Veteran, determined that a current diagnosis of obsessive compulsive disorder was warranted.  The examiner further opined, however, that because the service treatment records reflected no evidence of mental issues in service, and post-service records did not indicate obsessive compulsive disorder symptomatology for many years following service separation, there existed "no nexus between military service and current symptoms."  Additionally, it was less likely than not, in the opinion of the examiner, that the Veteran's current obsessive compulsive disorder was caused or aggravated by the service-connected PTSD.  The examiner stated the obsessive compulsive disorder was "a separate entity entirely" from the PTSD and was "not related to that condition."  Ultimately, there was "no nexus" between the diagnoses, according to this examiner.  Thus, multiple competent examiners have reviewed the record, examined the Veteran, and concluded that the current obsessive compulsive disorder is unrelated to both service and the service-connected PTSD.  

Additionally, under the specific facts of this case that show no obsessive compulsive disorder symptoms or disorders at service separation and no symptoms reported by the Veteran for many years after service, the Veteran is not competent to state that obsessive compulsive disorder is etiologically related to a disease or injury in service, or a service-connected disability.  Obsessive compulsive disorder and related psychiatric disabilities are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are, therefore, not susceptible of lay observation.  While the Veteran is competent to report such symptomatology as compulsive traits he experiences at any time, the diagnosis of obsessive compulsive disorder requires specialized clinical knowledge, and is not susceptible merely to diagnosis by lay observations alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation").  Moreover, the Veteran is not reporting a medical diagnosis as told to him by a competent expert, and his lay assertions have not later been supported by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for obsessive compulsive disorder on both a primary and secondary basis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating - PTSD

The Veteran seeks an increased initial rating for a service-connected psychiatric disability.  He has been awarded service connection, with a 70 percent initial rating effective August 3, 2007, for posttraumatic stress disorder (PTSD).  He contends the impairment resulting from this disability is more severe than is rated by VA, and an increased rating is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this Code, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Richard v. Brown, 9 Vet. App. 266, 267 (1997).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

In statements to VA medical personnel, the Veteran has provided lay evidence regarding psychiatric symptomatology and impairment caused by the service-connected PTSD.  As a layperson, the Veteran is competent to provide such testimony regarding observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has reported poor sleep, a depressed mood, and impaired social interactions.  Overall, the Veteran has contended that a higher initial rating than 70 percent is warranted.  

The Veteran was afforded VA psychiatric examinations in July 2008, September 2012, November 2014, and June 2016.  VA outpatient treatment records have also been obtained and reviewed.  After a review of all the evidence, lay and medical, the Board finds that the Veteran's service-connected PTSD does not warrant an initial rating in excess of 70 percent at any point during the rating period.  For the entire initial rating period, the service-connected PTSD has resulted in no more than severe, but not total, reduction in reliability and productivity due to psychiatric symptoms.  

At VA examinations between 2012 and 2016, the Veteran reported such symptoms as anxiety, irritability, nightmares and poor sleep, and social withdrawal.  He was also taking medication for psychiatric symptoms.  He reported he was on his third marriage, and the relationship with his current wife was poor.  He also stated, however, that he engaged in such hobbies as fishing, camping, and riding motorcycles with friends.  He has denied drug or alcohol abuse, as well as any recent arrests or other legal difficulties.  In September 2012, he reported a past history of suicidal thoughts with no plans, but denied any such recent thoughts or plans.  He also denied any past or current homicidal thoughts or plans.  He has reported obsessions with order and cleanliness in his home and within his personal workspace.  

On objective VA examinations of record, the Veteran's general appearance has been clean, with appropriate dress and grooming.  No abnormal psychomotor activity has been observed.  His speech was of regular rate and rhythm and he was cooperative with the examiners.  His mood was dysphoric, his affect constricted, and his eye contact was good.  He has been at all times of record fully oriented and displaying no cognitive deficits.  Thought processes, content and judgment have all been logical and coherent.  Intelligence has been average and insight was within normal limits.  Short and long term memory were within normal limits.  The Veteran has been considered by all examiners to be competent to manage his finances and able to perform all activities of daily living without assistance.  He has reported he is currently employed on a full-time basis at a VA facility.  

In sum, for the initial rating period from August 3, 2007, to the present, the service-connected PTSD manifested a range of symptoms, but those most frequently emphasized by the Veteran were a depressed mood, sleep impairment, irritability, and obsessive behavior.  While the Veteran contends that symptoms have resulted in total impairment and that a higher disability rating is warranted for the entire initial rating period on appeal, there is no evidence of total social or occupational impairment that more nearly approximates a 100 percent disability rating, including due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, based on review of treatment records, VA examination reports, or the Veteran's lay statements.  Objective examinations demonstrated he had appropriate dress and grooming and his memory was noted to be within normal limits.  Thought process was also consistently described as logical and he was never described as being a danger to himself or others.  

There is no question the Veteran has severe symptoms; however, these symptoms have never been shown to be so frequent or disabling that the rise to the level of total occupational or social impairment, which is a level of severity so disabling that some of the examples of symptoms include not knowing one's own name or posing a persistent threat of danger to self or others. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."). The records reflect that the Veteran retained some social functioning as he was still married and was able to engage in some hobbies, including some activities with friends.  Additionally, the Veteran recently indicated that he was working full-time, reflecting he maintained some degree of occupational functioning. 

Thus, in consideration of the evidence above, the Board finds that, for the initial rating period from August 3, 2007, the weight of the evidence is against finding that the service-connected PTSD resulted in total occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Because the preponderance of the evidence is against the appeal for a higher initial rating in excess of 70 percent for PTSD for the initial rating period from August 3, 2007, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Increased Rating - Undiagnosed Illness

The Veteran's service-connected undiagnosed illness, characterized by fatigue, headaches, joint pain, depression and anxiety, and diagnosed as fibromyalgia has been assigned a 40 percent disabling rating from the effective date of service connection on April 6, 2002, pursuant to Diagnostic Code 5025 for fibromyalgia (fibrositis, primary fibromyalgia syndrome).  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5025, fibromyalgia is described with symptoms of widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A maximum 40 percent rating is assigned for symptoms which are constant, or nearly constant, and refractory to therapy.  A 40 percent rating is the maximum schedular rating available under Diagnostic Code 5025, and thus, a higher rating is not available under that code.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

Furthermore, the Board finds that a separate or higher rating is not warranted under any other diagnostic code.  According to the most recent examination report of record, dated in December 2016, the Veteran's undiagnosed illness results in such reported symptoms as widespread musculoskeletal pain and tender points, fatigue, sleep disturbance, stiffness, headache, irritable bowel symptoms, depression, and anxiety.  Such symptoms are contemplated by the rating criteria found within Diagnostic Code 5025.  The examiner further reported that no additional physical findings such as weakness or limitation of motion, complications, conditions, signs, or symptoms were related to the undiagnosed illness.  

The RO has already granted the Veteran a separate additional disability rating for a psychiatric disability, PTSD, the symptoms of which reportedly include depression and anxiety.  The Board may not assign separate ratings for the same manifestations of disability under multiple diagnoses, as such would compensate the Veteran twice for the same symptomatology and "would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Such would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  The Board has also considered the assignment of staged ratings, but finds this is not warranted given that the maximum schedular evaluation is being assigned for the entire period on appeal.

Thus, in this instance, with respect to an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the applicable rating criteria adequately contemplates the manifestations of the Veteran's fibromyalgia - namely, widespread pain, headaches, and fatigue, and the evidence does not show anything unique or unusual about the Veteran's fibromyalgia disability that would render the schedular criteria inadequate.  There are no additional symptoms of his fibromyalgia disability that are not addressed by the various provisions of the Rating Schedule or already contemplated by other service-connected disabilities.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. 111, aff'd, Thun, 572 F.3d 1366.  

Extraschedular consideration

The Board has considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the entire rating period.  Throughout the rating period, symptoms of the psychiatric and orthopedic disabilities at issue, to include depressed mood, sleep impairment, low energy, anxiety, and muscle and joint pain, have been contemplated by the schedular criteria.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores and objective clinical findings are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected PTSD and undiagnosed illness manifested by fibromyalgia; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In an August 2016 statement, the Veteran wrote that he did not wish to be considered for a total disability rating based on individual unemployability due to service-connected disabilities, as he was currently working full-time.  

Additionally, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case. 38 C.F.R. § 3.321(b)(1).  



ORDER

Service connection for obsessive compulsive disorder is denied.  

An initial rating in excess of 70 percent for PTSD is denied.  

An initial rating in excess of 40 percent for an undiagnosed illness manifested by fatigue, headaches, joint pain, depression and anxiety, diagnosed as fibromyalgia is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


